t c memo united_states tax_court edward j frami petitioner v commissioner of internal revenue respondent docket no filed date edward j frami pro_se james e schacht for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies in the amounts of dollar_figure and dollar_figure for petitioner's and taxable years respectively respondent also determined that petitioner's and income_tax returns were delinquent and that petitioner was liable for additions to tax in the respective amounts of dollar_figure and dollar_figure pursuant to sec_6651 the issues for our consideration are whether petitioner is liable for any portion of the or income_tax deficiencies determined and whether petitioner is liable for additions to tax for failing to file a return findings_of_fact petitioner who resided in dousman wisconsin at the time his petition was filed was a salaried employee prior to and such employment ended prior to petitioner did not file a federal_income_tax return for or respondent's agent contacted petitioner and requested that he file returns and during mid-date petitioner submitted delinquent and returns to respondent's agent reflecting approximately dollar_figure of income for each year and then reducing such amount to zero by claiming that such income was non-taxable compensation attached to the delinquent_return was a three-page document entitled affidavit and statement in which petitioner explained the reasons why he believes he owes no tax and the conditions and reasons for filing the delinquent_return in essence petitioner's explanation is that no section of the internal_revenue_code requires him to pay income_tax and the all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated federal_income_tax only applies to residents of washington d c and u s territories petitioner states that he is a non- resident_alien american his explanation also contains citations to a number of unrelated internal_revenue_code sections and cases that he concludes provide a basis for his not being liable for federal_income_tax for and petitioner was self-employed and he conducted some income-earning activity from his residence he was also an employee and or officer of the united_states taxpayers party of wisconsin party for party issued a form 1099-misc miscellaneous income to petitioner in the amount of dollar_figure which represented party's reimbursement of expenses to petitioner of amounts over and above those incurred by petitioner in the conduct of party's activities during for party changed its approach and no form 1099-misc was issued to petitioner petitioner also received unemployment_compensation from the state of wisconsin during in the amount of dollar_figure which was reported to petitioner and respondent by means of form 1099-g certain government payments due to the terse nature and format of petitioner's delinquent returns and petitioner's refusal to provide substantiation for the amounts reported in those returns respondent's agent used a method of reconstruction to determine the amount of petitioner's and income the method used was to estimate petitioner's income by starting with an adjusted u s department of labor bureau of labor statistics bls figure and reducing that amount by the known sources of petitioner's income such as the forms items respondent's agent at the time of the reconstruction had only bls information and used those amounts and adjusted them by cost of living percentage increases applicable for the years in question the agent used three sources of bls income statistics including those germane to petitioner's age occupation and geographical location the three sources were then totaled and averaged for each year to arrive at the amounts used--dollar_figure for and dollar_figure for after reduction for petitioner's forms income which was known to respondent and the allowance of a personal_exemption and standard_deduction petitioner's taxable_income was determined to be dollar_figure for and dollar_figure for petitioner received unemployment_compensation for and he lived without cost in his mother’s home during and petitioner did not pay for meals taken at his mother's home petitioner owned and operated automobiles of nominal value during and petitioner's cost of living was below the average due to his life style at the time of trial petitioner was not under criminal investigation by the internal_revenue_service irs opinion petitioner sought the jurisdiction of this court by means of a petition alleging that respondent had erred in determining income_tax deficiencies for petitioner's and taxable years petitioner refused to show his records to respondent's agents and he also refused respondent's offer to stipulate facts petitioner stated that he appeared at trial for the purpose of expressing the view that the burden_of_proof should not be on taxpayers but instead should be on respondent the court explained to petitioner that the rules were well- established that he had to bear the burden of showing that respondent's determination was in error see rule a 290_us_111 it was also explained to petitioner that if he did not come forward with any evidence the court would have no choice other than to sustain respondent's determination petitioner stated that he was willing to bear a tax burden for which he otherwise may not have been obligated in order to make the point that the tax system as statutorily configured is unfair petitioner proceeded under oath to testify petitioner's relatively brief testimony mainly addressed his disagreement with the current approach to federal tax_administration and the resolution of federal tax controversies within those comments however petitioner stated that he had some income but that the amounts for and were insufficient to generate a federal_income_tax liability petitioner also explained that he had records that would substantiate that he would not be liable for federal_income_tax but that he refused to show them to respondent or the court because of his disagreement with the system and also because he invoked his privilege_against self- incrimination under the fifth_amendment of the u s constitution either with respect to presenting records or filing a complete or detailed return in that regard petitioner indicated that he did not knowingly commit any crime and that he did not believe that his records would show that a crime had been committed petitioner's concern focused on the possibility that the documents could be used as the basis for developing a criminal case petitioner's testimony also provided the basis for finding that his actual cost of living for and was below average and would not have been commensurate with bls averages that respondent utilized for the reconstruction of the and income at the conclusion of petitioner's brief statement and testimony respondent's counsel conducted a thorough cross- examination of petitioner concerning the matters stated on direct petitioner was candid and he was not evasive after offering no documents at all and no testimony other than his own petitioner rested respondent then called the examining agent as a witness to introduce basic documents in the case including a delinquent return transcripts and computer records of petitioner's and tax years and a copy of the deficiency_notice the agent also explained the reconstruction of petitioner's income by means of bls averages petitioner on cross- examination only asked respondent's agent why he used bls averages even though petitioner was drawing unemployment_compensation and had a standard of living far below the average depicted by the statistics the agent responded that petitioner's refusal to come forward with any information at the time of the examination was the reason that any differences in petitioner's cost of living and income from the statistical averages were not taken into account in determining petitioner's income for and petitioner admittedly and purposely failed to file returns for the taxable years and petitioner asserted the fifth_amendment with respect to submitting documents or information to respondent or the court the filing of income_tax returns in accordance with statutory and regulatory provisions does not per se violate a taxpayer's privilege_against self- incrimination under the fifth_amendment 72_tc_1126 petitioner in this case did not claim to be under criminal investigation for the taxable years in issue in addition at trial respondent's agent confirmed that petitioner was not under criminal investigation by the irs likewise we find petitioner's attempt to justify legally his position that he is not subject_to federal_income_tax to be a repeat of concepts which have been soundly rejected by the courts in a terse statement attached to his delinquent return petitioner espoused several well-worn protester-type arguments why he should not be liable for federal_income_tax he attempted to support those arguments by reference to statutes regulations and cases which are only related to each other because they all involve issues of taxation petitioner by piecing together otherwise unconnected concepts into a patchwork designed to suit his purpose of avoiding his tax obligations has relied on material that is without direct relevance or substance petitioner's legal arguments are without merit and lack factual and legal foundation in that regard we are not obligated to exhaustively review and rebut petitioner's misguided contentions 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit accord 805_f2d_902 10th cir affg tcmemo_1985_154 we turn now to respondent's reconstruction of petitioner's income by use of bls statistics where a taxpayer has not filed a tax_return respondent may reconstruct the taxpayer's unreported income 348_us_121 the reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 petitioner invoked the jurisdiction of this court but at trial did not produce evidence to rebut the fact that he had sources of income during and petitioner possessed records that he believed would show that he was not obligated for tax but he declined and refused to show those records a blanket invocation of the fifth_amendment privilege is simply not a substitute for relevant evidence 460_us_752 92_tc_661 this court has observed that a valid assertion of the privilege_against self- incrimination however is not a substitute for evidence that would assist in meeting a burden of production for to adopt such a view would convert the privilege from the shield against compulsory self- incrimination which it was intended to be into a sword whereby a claimant asserting the privilege would be freed from adducing proof in support of a burden which would otherwise have been his petzoldt v commissioner supra pincite quoting united_states v rylander supra pincite the uncontroverted evidence produced by respondent and petitioner's testimony shows that petitioner did earn income during and in that regard it is clear that petitioner worked for party and was reimbursed for expenditures he made petitioner refused to show the amount of the reimbursements and or that the reimbursements were not income to him and or that any reimbursed expenditures would have been deductible these circumstances permit respondent to reconstruct petitioner's income at trial however petitioner did present credible testimony showing that his costs of living were quite modest in particular petitioner lived with his mother and had no cost for shelter and reduced costs for his food in addition petitioner's automobiles were nominal in value several hundred dollars finally petitioner had lost his regular job in and received unemployment_compensation for some portion of the year period under consideration petitioner's factual testimony was relatively abbreviated because of his intention to criticize the tax system procedure rather than to show that respondent's determination was in error within petitioner's abbreviated presentation however were sufficient facts to demonstrate some flaws in respondent's reconstruction in particular petitioner's costs of living for his age and locality were less than the average used by respondent accordingly we hold that petitioner's taxable_income as redetermined should be reduced from dollar_figure for and dollar_figure for to dollar_figure for each of the taxable years in issue finally respondent determined that petitioner’s and returns were each delinquent by more than months sec_6651 imposes an addition_to_tax for failure_to_file a timely return of percent of the tax due for each month a return is delinquent not to exceed percent the addition does not apply if the failure to timely file is due to reasonable_cause and not due to willful neglect sec_6651 petitioner has the burden of proving reasonable_cause and the lack of willful neglect 469_us_241 84_tc_859 to prove reasonable_cause taxpayers must show they exercised ordinary business care and prudence and were nevertheless unable to file the return within the statutorily prescribed time 92_tc_899 sec_301_6651-1 proced admin regs petitioner did not file timely and income_tax returns and the delinquent_return s filed by petitioner were each more than months after the due_date having considered petitioner's reasons for not filing we also find that petitioner did not have reasonable_cause for failing to file timely and federal_income_tax returns respondent for and also determined that petitioner was liable for self-employment_tax and additions to tax for failure to make estimated payments under sec_6654 petitioner bears the burden of showing that part of respondent's determination is in error petitioner chose not to carry that burden accordingly petitioner is liable for self-employement tax and additions to tax for failure to make estimated payments under sec_6654 for his and taxable years to reflect the foregoing decision will be entered under rule
